DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2016-204686 filed October 18, 2016 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication (WO2018/074531) of PCT/JP2017/037753 filed October 18, 2017.
Claim Status
Claims 1 and 3 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim4, 5, 8, and 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 11, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims Filing Date
June 21, 2022
Amended
1
Cancelled 
2, 6, 7, 10
Rejoined
4, 5, 8, 9
Allowed
1, 3


	The applicant argues amended claim 1 recites Si of 2.5 to 5.0% as supported by [0024] (Remarks pg. 5 para. 2).
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 1 line 6 “a scale layer on a surface, where the surface of the steel sheet”.
Claim 1 line 12 “a thickness of the scale layer after hot rolling”.
Response to Arguments
Yoshie
Applicant’s arguments, see Remarks pg. 7 para. 2, filed June 21, 2022, with respect to Yoshie have been fully considered and are persuasive.  The rejection of Yoshie has been withdrawn. 
	The applicant persuasively argues Yoshie teaches Si of 0.03 to 2.0% ([0005]), which does not render amended claim 1 reciting Si of 2.5 to 5.0% obvious (Remarks pg. 7 para. 2).
	Yoshie teaches Si that exceeds 2.0% results in steel that is too hardened and impaired toughness (Yoshie [0014]).
Claim Interpretation
	Claim 1 lines 9-11 “with one end portion in the longitudinal direction of a hot-rolled coil as a reference, a color difference ∆Eab* as defined in JIS Z 8781-4: 2013 at a central portion and at the opposite end portion of the coil satisfies ∆Eab* ≤ 8 respectively” is being interpreted as requiring 1) ∆Eab* ≤ 8 between one end portion as a reference and a central portion and 2) ∆Eab* ≤ 8 between one end portion as a reference and the opposite end portion of the coil.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 8 line 3 “during hot rolling after slab heating in a range of 1180°C or higher and 1300°C or lower” renders the claim indefinite. It is unclear if 1) hot rolling or 2) slab heating is being limited to a range of 1180°C or higher and 1300°C.
Claims 4 and 8 line 4 “delivery temperature” renders the claim indefinite. It is unclear if the “delivery temperature” is the temperature of the steel that is 1) being delivered to the first-stage rolling or 2) being delivered from the first-stage rolling.  
Claims 4 and 8 lines 5-7 “descaling…is performed prior to subsequent second-stage rolling where rolling is performed until obtaining a thickness of 3.0 mm or less” renders the claim indefinite. Claims 4 and 8 positively recite a descaling step. It is unclear if a step of second-stage rolling is required or not because it is only discussed in reference to a descaling step and it is not positively recited.
Claims 4 and 8 lines 8-11 “for scale on a surface of a steel sheet after the second-stage rolling, with one end portion in the longitudinal direction of a hot-rolled coil as a reference, a different in the thickness of surface scale at a central portion and at the opposite end of the coil is suppressed to less than 20 um respectively” renders the claim indefinite. It is unclear if the difference in the thickness of less than 25 um is between the central portion and the opposite end portion of the coil or if it is between one end portion in the longitudinal direction of a hot-rolled coil as a reference and 1) a central portion and 2) the opposite end portion of the coil.
Claims 5 and 9 line 3 “first-stage hot rolling” renders the claim indefinite. It is unclear if this refers back to “first-stage rolling” of claims 4 and 8 line 4 or if “first-stage hot rolling” (emphasis added) is different.
Related Art
Takeda (JP 2005-193291 machine translation)
	Takeda teaches a hot rolled steel sheet ([0001]) with 0.1 to 2.0% Si manufactured by hot rolling and descaling ([0008]) to form a thickness of a Si-enriched layer of 0.005 to 10 um ([0038]). Takeda is silent to the lightness, L*, chromaticities, a* and b*, and thickness of the scale layer on the steel sheet.
Kami (JP 2010-196155 machine translation)
	Kami teaches a hot-rolled steel sheet ([0001]) with improved uniformity in the width direction ([0012]) manufacturing by hot rolling and scale removal to form a blackened surface ([0021]) with a thickness of 5 to 30 um ([0022], Fig. 4). The steel of Kami has 0.01 to 0.50% Si ([0023]), which is outside the claimed range of Si of 2.5 to 5.0%.
Ueda (JP 2013-248629 machine translation)
	Ueda teaches a steel sheet ([0001]) with 0.01 to 0.60% Si and an average thickness of steel sheet surface scale of 10 to 40 um ([0015]) to overcome the problem of significant variation of scale morphology ([0012]-[0014]). The Si content of the steel sheet of Ueda is outside the claimed range of Si of 2.5 to 5.0%.
Fukagawa (JP H06-279923 machine translation) 
	Fukagawa teaches a steel material ([0001]) containing Si that generates a scale that is difficult to peel off ([0012]) where Si is present at 0.1 to 3.0% ([0019]) that is manufactured by descaling using high-pressure water then hot rolling ([0028]-[0030]). Fukagawa is silent to the thickness of the scale layer on the steel sheet surface.
Murasato (JP 2000-034537 machine translation) 
	Murasato teaches a hot rolled steel sheet ([0001]) with 0.005 to 2.5% Si ([0009]) where  a thickness of the scale is not particularly limited, but it is preferable to be 20 um or less ([0017]) and is manufactured by heating, descaling with high-pressure water, and hot rolling ([0018], [0019]).
Hidaka (US 6,210,806)
	Hidaka teaches a stainless steel sheet (1:12-21) with a scale layer with a total thickness of 50 um or less (3:52-67, 4:1-10) and a Si content of not greater than 1% (4:22-30). The Si content of the steel sheet of Hidaka is outside the claimed range of Si of 2.5 to 5.0%.
Allowable Subject Matter
Claims 1 and 3 are allowed.
Claims 4, 5, 8, and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The prior art of record either alone or in combination does not teach or suggest a hot rolled steel sheet or a method of manufacturing a hot rolled steel sheet with a chemical composition comprising Si: 2.5 to 5.0 mass% and a scale layer on a surface with a thickness of 30 to 50 um, a lightless L* of 30 to 50, and chromaticities of a* -1 to 2 and b* -5 to 3, in combination with the remaining composition and L*, a*, and b* measurement details as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 1735
                                                 

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735